An appeal having been taken to this Court by *518the above-named appellant from an order of the Surrogate’s Court, New York County (Kristin Booth Glen, S.), entered November 12, 2010, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, it is unanimously ordered that the order so appealed from be and the same is hereby affirmed for the reasons stated by Glen, S., with costs and disbursements. Concur — Saxe, J.P., Acosta, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.